  Case 1:20-cv-00407-JTN-PJG ECF No. 9 filed 06/25/20 PageID.86 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 METROPOLITAN LIFE INSURANCE
 COMPANY,

        Plaintiff,                                                Case No. 1:20-cv-407

 v.                                                               HON. JANET T. NEFF

 NANCY ELDRIDGE, et al.,

        Defendants.
 ____________________________/


                                     ORDER TO STRIKE

       On June 24, 2020, Defendant Nancy Eldridge filed her Answer to the complaint (ECF No.

7). Upon review of the Answer, the Court finds that Defendant Nancy Eldridge failed to comply

with W.D. Mich. LCivR 8.2, which requires a responsive pleading under FED. R. CIV. P. 8(b) to

recite verbatim that paragraph of the pleading, or amended pleading, to which it is responsive,

followed by the response. For this reason, the Answer is stricken. Accordingly:

       IT IS HEREBY ORDERED that the Answer to the complaint (ECF No. 7) is STRICKEN.

Defendant Nancy Eldridge shall file a corrected answer, complying with the court rules, no later

than seven (7) days from the date of this Order.



Dated: June 25, 2020                                         /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
